Exhibit 10.02
 
ONE Bio Corp.
19950 West Country Club Drive, Suite 100
Aventura, Florida 33180





February 28, 2011




UTA Capital LLC
YZT Management LLC
c/o Mr. Udi Toledano, Managing Member
100 Executive Drive, Suite 330
West Orange, NJ 07052


Gal Dymant
Flat B, 21/F
Tower 1, Estoril Court
55 Garden Road
Hong Kong, HK


Alan Fournier
11 Spring Hollow Road
Far Hills, New Jersey 07931




Re: Consulting Agreement


Gentlemen:


This letter confirms the mutual understanding of One Bio Corp. (“ONE”) and UTA
Capital, LLC, Gal Dymant and Alan Fournier (collectively, the “Consulting
Firms”), regarding the provision of consulting and advisory services by the
Consulting Firms to ONE, and the agreement of ONE to compensate the Consulting
Firms for such services, all on the terms and conditions hereinafter set forth
(the “Agreement”).  Our agreement is as follows:


1. Engagement.
 
(a)  ONE hereby retains the Consulting Firms to perform, and the Consulting
Firms hereby agree to perform, consulting and advisory services for ONE during
the Consulting Period (as defined below) in connection with financial matters,
capitalization structures, private capital financing and business strategies.
 
(b)  ONE acknowledges that no Consulting Firm nor any officer, director or
managing member of any Consulting Firm will have any liability or duties to ONE
or its shareholders by reason of entering this Agreement or performing or
failing to perform services hereunder. ONE agrees to indemnify and hold each
Consulting Firm and its officers, directors, members, partners, shareholders and
affiliates (“Indemnified Parties”) harmless from any loss, liability, cost or
expense imposed on such Indemnified Parties as a result of the Consulting Firm
entering this Agreement or performing or failing to perform services hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)  During the Consulting Period, a Consulting Firm shall not be required to
devote any minimum business time and attention to the performance of the
Consulting Firm’s duties hereunder, each Consulting Firm may perform services
for other clients and may engage in any other business, profession or occupation
for compensation or otherwise, including those which would conflict with any of
its obligations hereunder.
 
2. Period. The Consulting Firm’s consultancy hereunder shall commence on the
date hereof and continue until November 10, 2011.  In addition, the Consulting
Period shall end if ONE is in default of any obligations due to any of the
Consulting Firms, whether under this Agreement or otherwise.
 
3. Compensation of Consulting Firm for Services.
 
(a)  Compensation.  In exchange for a Consulting Firm agreeing to enter into
this Agreement, ONE hereby grants to each Consulting Firm, severally and not
jointly, the option to sell certain shares of ONE Common Stock identified on
Schedule 1 to ONE on the terms set forth below (the “Put Right”):
 
(i) Price. The price per share to be paid by ONE for the shares shall be $5.00
per share, net of any taxes and transfer fees (the “Put Price”).
 
(ii) Put Right Exercise Period. The option may be exercised by a Consulting Form
at any time or from time to time after June 8, 2011 and ending June 7, 2016.
 
(iii) Initial Volume Limitation; Proration. The aggregate number of shares
required to be purchased pursuant to the Put Right shall not exceed 150,000
shares for all of the Consulting Firms, of which the maximum number of shares
required to be purchased pursuant to the Put Right prior to November 10, 2011
shall not exceed 90,000 shares in the aggregate. In the event shares tendered
for purchase by ONE prior to November 10, 2011 exceed that amount, ONE shall
purchase the shares tendered pro rata based on the respective maximum share
amounts listed on Schedule 1.
 
(iv) Exercise Procedure and Payment.  A Consulting Firm may exercise his or its
Put Right by email or written notice to ONE, with a copy to other Consulting
Firms (but shall not be required to give notice to any other Consulting Firm
after November 10, 2011) stating the number of shares which it desires to sell
to ONE, accompanied or followed by tender of share certificates duly endorsed or
accompanied by stock powers duly signed in blank form, with signature
guarantees. Payment of the Put Price shall be made by ONE by wire transfer of
funds to the Consulting Firm within three business days of receipt of the
foregoing documentation, but shall not be required to be made before June 10,
2011. Time shall be of the essence with respect to payment of the Put Price,
failing which the Consulting Firms shall be entitled to their rights under
Section 3(b) and 3(c) and Section 4(e). Upon receipt by the Consulting Firm of
the Put Price the tendered shares shall be cancelled or, at the option of ONE,
designated as treasury shares.
 
(b)  Security.  As security for ONE’s Put Right obligations set forth above,
ONE, no later than one day following the later of (1) release of any existing
collateral securing any other obligations of ONE to a Consulting Firm, and (2)
termination of UTA’s signature authority over ONE’s PRC-based accounts, but in
any event no later than May 31, 2011, time being of the essence with respect to
such date:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)  shall cause to be established and funded a PRC-based bank cash or
investment account, under the sole control of UTA Capital LLC as regards
withdrawals and transfers of funds (the “Blocked PRC Account”), that shall at
all times hold cash or short-term cash-equivalents initially in the amount of
$1,500,000, but at all times equal to not less than 200% of the aggregate amount
due under all Put Rights if all shares subject thereto and not previously
purchased by ONE were tendered, and in no event less than $750,000 until the
first to occur of (x) all remaining shares subject to Put Rights are purchased,
or (y) December 31, 2011, at which time the Share Collateral (as defined below
in Section 3(b)(ii)) shall be released and the US Cash Collateral Account (as
defined below in Section 3(c)) shall terminate; and
 
(ii)  shall cause one or more of its principal shareholders to deposit share
certificates, with stock powers duly endorsed in blank and signature guarantees,
representing 500,000 shares of its Common Stock (the “Share Collateral”), with
the Consulting Firms or their designee, as security for the obligations of ONE
hereunder.
 
(c)  Alternative Security at ONE’s Election. As alternative security for ONE’s
Put Right obligations set forth above, ONE may at any time establish and grant
to the Purchasers, and Purchasers shall accept, in lieu of and substitution for
the Blocked PRC Account and Share Collateral, a first priority security interest
in a U.S. bank deposit account (the “US Cash Collateral Account”), having cash
or short-term cash-equivalents at all times equal to not less than 110% of the
aggregate amount due under all Put Rights, pursuant to an account
control  agreement with UTA Capital LLC and a US banking institution granting
UTA Capital LLC customary rights as a pledgee and account control party under
the Uniform Commercial Code, including the right to take full possession of and
title thereto in the event ONE defaults in its obligations under this Agreement.
 
(d)  Increased Put Price upon Default.  In the event ONE defaults in its
obligation to promptly purchase any shares which are the subject of Put Rights
from any Consulting Firm, or to establish by May 31, 2011 the collateral
described in Section 3(b) above, then, in addition to such Consulting Firm’s
right to seek specific performance of (i) the Put Rights, (ii) the right to
obtain the collateral described above and/or (iii) its rights as pledgee as
against the Blocked PRC Account and Share Collateral or the US Cash Collateral
Account described above, the per share Put Price for the un-purchased shares
which are subject to the Put Rights shall be increased at the rate of 5% per
month or any part of a month that such default continues.
 
(e)  ONE Right to Accelerate Consummation of Put Rights.  ONE shall have the
right, at any time, to accelerate consummation and liquidation of all (but not
less than all) then remaining outstanding Put Rights by prepaying the remaining
unpaid aggregate Put Price, discounted, at the rate of 8% per annum, from the
applicable Target Payment Date back to the actual prepayment date. The
“applicable Target Payment Date” shall mean June 10, 2011 to the extent that any
part of the first $450,000 of the original aggregate Put Price is being prepaid,
and shall mean November 10, 2011 as to any of the remaining $300,000 of the
original aggregate Put Price that is being prepaid.   Such discount rate shall
not apply to any portion of the Put Price paid in satisfaction of any Put Rights
exercised by a Purchaser in accordance with Section 3(a)(iv) this Agreement.
 
(f)  No Other Compensation.  Except as explicitly provided herein, a Consulting
Firm shall not be entitled to any other compensation for its consulting and
advisory services during or following the termination of the Consulting Period.
 
 
3

--------------------------------------------------------------------------------

 
 
4. Miscellaneous.
 
(a)  Independent Contractor Status.  The parties hereto mutually agree that each
Consulting Firm is being engaged hereunder as an independent contractor.  ONE
will not withhold any wage or employment taxes in respect of compensation paid
hereunder, but will issue the Consulting Firm information reports relating
thereto, as required by applicable law and regulations.
 
(b) Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
other agreements and understandings with respect thereto, oral or otherwise.
 
(c) Amendment and Waiver. No amendment, modification or waiver of this Agreement
or any of its provisions shall be valid unless made in writing and signed by ONE
and any Consulting Firm affected thereby.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
 
(d) Severability.  If any provision or provisions of this Agreement shall be
held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifest by the provision held invalid, illegal or unenforceable.
 
(e) Disclosure.  ONE and Purchasers acknowledge and agree that the terms of this
Agreement shall be disclosed and summarized, in accordance with customary public
company disclosure practices, in one or more SEC periodic reports on Form 8-K
and/or 10-Q filed during the term of this Agreement.
 
(f) Specific Performance.  ONE hereby acknowledge and confirm that it is
impossible to measure in money the damages which will accrue to a Consulting
Firm or to its heirs, personal representatives, or assigns by reason of a ONE
failure to perform any of its obligations under this Agreement and therefore
agree that the terms of this Agreement shall be specifically enforceable by each
Consulting Firm.  If any Consulting Firm or its or his heirs, personal
representatives, or assigns institutes any action or proceeding to specifically
enforce the provisions hereof, ONE (i) hereby waives the claim or defense
therein that such party or such personal representative has an adequate remedy
at law, and (ii) hereby confirms that it shall not offer in any such action or
proceeding the claim or defense that such remedy at law exists.
 
(g) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state (but without
regard to the conflict of laws principals thereof). The parties hereto agree to
the non-exclusive jurisdiction of the federal and state courts in the Borough of
Manhattan in New York City, State of New York with respect to any disputes
arising out of this Agreement.
 
(g) Notices.  All notices and other communications required or permitted under
this Agreement shall be in writing and shall be either hand delivered in person,
sent by facsimile, sent by certified or registered first-class mail, postage
pre-paid, sent by nationally recognized express courier service next day
delivery or sent by email with confirmation of receipt by the addressee. Such
notices and other communications shall be effective upon receipt if hand
delivered or sent by facsimile, upon receipt of confirmation of receipt by the
addressee if sent by email, five (5) days after mailing if sent by mail, one day
after dispatch if sent by express courier, to the addresses set forth on the
signature page hereof, or to such other addresses as any party may notify the
other parties in accordance with this Section 4(g).
 
[Text Continued on Following Page]
 
 
 

-  -
 
4

--------------------------------------------------------------------------------

 

If the foregoing accurately reflects the agreement between us, please confirm
your approval and acceptance thereof by signing the enclosed copy of this letter
and returning it to the undersigned.
 

   Very truly yours,           ONE BIO CORP.            
By:
/s/ Marius Silvasan       Name:       Title:           AGREED AND ACCEPTED AS OF
THE DATE WRITTEN ABOVE:
                CONSULTING FIRMS:            
UTA CAPITAL LLC,
   
a Delaware limited liability company
    By: YZT Management LLC, its Managing Member               By: /s/Udi
Toledano       Name: Udi Toledano       Title: Managing Member       Address:
    100 Executive Drive, Suite 330             West Orange, NJ 07052  

 

  GAL DYMANT     /s/ Gal Dymant     Gal Dymant     Address:
    Flat B, 21/F
     
    Tower 1, Estoril Court
          55 Garden Road           Hong Kong, HK              
ALAN FOURNIER
   
/s/Alan Fournier
   
Alan Fournier
    Address:
    11 Spring Hollow Road
          Far Hills, New Jersey 07931  

 
 
5

--------------------------------------------------------------------------------

 


Schedule 1

 
Consulting Firm
Maximum Number of Conversion Shares Subject to Put Right
UTA Capital LLC
103,448 Shares
Gal Dymant
18,104 Shares
Alan Fournier
28,448 Shares
Total
150,000 Shares

 
 
6

--------------------------------------------------------------------------------

 